This proceeding in error is from a decree of the district court of Pittsburg county awarding peremptory writ of mandamus. By the writ, P.D. Watson, as mayor of the city of McAlester, was directed to issue forthwith his proclamation calling an election to be held at the regular election in the city of McAlester, on the first Tuesday of April, for the purpose of submitting to
the qualified voters certain proposed amendments to the city charter.
It appears the judgment of the district court was not superseded, and the plaintiff in error issued the proclamation, the election was held, and the question submitted to the voters. Therefore this proceeding presents nothing but a hypothetical question for the determination of the court.
Upon the authority of the case of Farquharson v. State ex rel., 26 Okla. 767, 110 P. 909, the appeal is dismissed.
KANE, RAINEY, HARRISON, and JOHNSON, JJ., concur.